



TEMPORARY LIMITED WAIVER AGREEMENT


THIS TEMPORARY LIMITED WAIVER AGREEMENT, dated May 10, 2016 (the “Signing Date”)
and effective as of March 31, 2016 (this “Agreement”), is entered into by and
between C&J Energy Services Ltd. (“Parent”), CJ Lux Holdings S.à r.l., a
Luxembourg private limited liability company (société à responsabilité limitée),
having its registered office at 15, rue Edward Steichen, L-2540 Luxembourg,
having a share capital of $2,000,000 and registered with the Luxembourg Register
of Commerce and Companies under number B190.857 (“Luxembourg Borrower”), CJ
Holding Co. (“U.S. Borrower” and, together with Parent and Luxembourg Borrower,
the “Borrowers”), certain other Loan Parties identified on the signature pages
hereto, Bank of America, N.A., in its capacity as Administrative Agent under the
Credit Agreement (as defined below) (in such capacity, the “Agent”) and the
lenders appearing on the signature pages hereto (the “Consenting Lenders”). Each
of the foregoing shall be referred to herein as a “Party” and collectively as
the “Parties.”


WITNESSETH:
WHEREAS, the Borrowers, the Agent and the Lenders are party to that certain
Second Amended and Restated Credit Agreement dated as of September 29, 2015 (as
amended, restated, extended, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”);
WHEREAS, the Borrowers anticipate that they will be unable to comply with
Section 7.11(d) of the Credit Agreement for the six-month period ending March
31, 2016 which failure would constitute an Event of Default under Section
8.01(b) the Credit Agreement (such default, the “Covered Default”);
WHEREAS, the Borrowers acknowledge and agree that, upon the occurrence and
during the continuance of an Event of Default of the nature of the Covered
Default, the Agent is (acting at the request of, or with the consent of, the
Majority Specified Lenders (as defined below)) entitled by notice to the
Borrowers to accelerate certain of the Obligations, to seek immediate repayment
in full of the Obligations and to exercise any or all of its rights and remedies
under the Loan Documents or applicable law;
WHEREAS, the Borrowers have requested that the Agent and the other Secured
Parties temporarily waive the Covered Default during the Temporary Waiver Period
(as defined below) in order to permit the Borrowers to negotiate the terms of a
transaction to resolve such Covered Default and to restructure the Borrowers’
capital structure (a “Restructuring Transaction”);
WHEREAS, Section 10.01 of the Credit Agreement provides that Lenders holding
more than 50% of the aggregate principal amount of the Revolving Credit
Commitments and Initial Tranche B-1 Term Loans (collectively, the “Majority
Specified Lenders”) have the ability to waive, amend, supplement or modify the
financial covenants set forth in Section 7.11 of the Credit Agreement (including
any defined terms related thereto) with respect to the Revolving Facility and
the Initial Tranche B-1 Term Loan only without the consent or approval of any
other Lender;





--------------------------------------------------------------------------------





WHEREAS, the Borrowers have requested that the Required Lenders and the Required
Revolving Lenders waive the deemed making of the representations and warranties
set forth in Sections 5.05(d) and 5.18 of the Credit Agreement (the “Specified
L/C Representations”), required pursuant to Section 4.02 of the Credit Agreement
with respect to the L/C Credit Extension to be made pursuant to that certain
Letter of Credit Application, dated May 4, 2016 by the U.S. Borrower in favor of
Liberty Mutual Insurance Company to increase the amount available thereunder by
USD $5,900,000 (the “L/C Increase Amount”);
WHEREAS, Section 10.01(b) of the Credit Agreement provides that the Required
Lenders and the Required Revolving Lenders have the ability to waive any
conditions set forth in Section 4.02 of the Credit Agreement without the consent
or approval of any other Lender;
WHEREAS, the Agent and the Consenting Lenders, which constitute the Majority
Specified Lenders (and solely in the case of the L/C Increase Amount, the
Required Lenders and the Required Revolving Lenders) under the Credit Agreement,
agree to accommodate such request of the Borrowers on the terms and subject to
the conditions herein set forth;
NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
Section 1.Incorporation of Recitals.
Each of the Loan Parties acknowledges that the recitals set forth above are true
and correct in all material respects.
Section 2.Amounts Owing.
Each of the Loan Parties acknowledges and agrees that, as of the date hereof,
the Borrowers are indebted to the Secured Parties in an aggregate amount equal
to (a) the aggregate principal amount of Revolving Credit Loans (including any
Swing Line Loans) outstanding under the Credit Agreement in an amount equal to
$284,400,000, plus accrued and unpaid interest thereon, plus (b) the aggregate
principal amount of Initial Tranche B-1 Term Loan outstanding under the Credit
Agreement in an amount equal to $569,250,000, plus accrued and unpaid interest
thereon, plus (c) the aggregate principal amount of Initial Tranche B-2 Term
Loan outstanding under the Credit Agreement in an amount equal to $480,150,000,
plus accrued and unpaid interest thereon, plus (d) all obligations with respect
to Letters of Credit outstanding under the Credit Agreement, plus (e) all
obligations, if any, pursuant to any Secured Cash Management Agreement or
Secured Hedge Agreement, plus (f) the unpaid actual out-of-pocket expenses
incurred by the Agent in connection with the preparation, negotiation, execution
and delivery of this Agreement and all unpaid out-of-pocket expenses incurred by
the Agent and any Lender in connection with the enforcement or protection of
their rights or in connection with this Agreement, the Credit Agreement and the
other Loan Documents, in connection with the Obligations under the Credit
Agreement or incurred during any workouts, restructuring or negotiating in
respect of such Obligations, as and to the extent set forth in Section 10.04(a)
of the Credit Agreement, and such amounts are outstanding without defense,
offset or counterclaim; provided that such amounts shall not include any
Excluded Swap Obligations.


2

--------------------------------------------------------------------------------





Section 3.Temporary Limited Waiver; Temporary Waiver Period.
(a)In reliance upon the representations, warranties and covenants of the Loan
Parties contained in this Agreement, and upon the terms and subject to the
conditions of this Agreement, effective as of March 31, 2016, each of the Agent
and Consenting Lenders hereby waives, for all purposes under the Credit
Agreement and the other Loan Documents (subject to Section 4(a) hereof), (i) the
Covered Default and (ii) the failure to make the Specified L/C Representations
until the Temporary Waiver Period ends in accordance with its terms (the
“Temporary Waiver”). The Borrowers acknowledge and agree that the Temporary
Waiver is limited to the extent specifically set forth above and no other terms,
covenants or provisions of the Credit Agreement or any other Loan Document are
intended pursuant to this Section 3 to (or shall) be affected hereby, all of
which remain in full force and effect unaffected hereby. Except for the Covered
Default during the Temporary Waiver Period as described in the first sentence of
this Section 3(a), each of the Borrowers acknowledges and agrees that the
Temporary Waiver shall not waive (or be deemed to be or constitute a waiver of)
any covenant, term or provision in the Credit Agreement or any other Loan
Document (or any breach thereof or any Default or Event of Default (other than
the Covered Default)) or hinder, restrict or otherwise modify any of the rights
and remedies of any of the Lenders or the Agent in respect of any present or
future Default or Event of Default (other than the Covered Default) under the
Credit Agreement or any other Loan Document, at law, in equity or otherwise.
(a)    The “Temporary Waiver Period” shall commence on March 31, 2016 and shall
terminate immediately and automatically upon the earliest to occur of (i) May
31, 2016, at 11:59 pm New York time and (ii) the occurrence of a Temporary
Waiver Termination Event (as defined below). Upon the occurrence of a Temporary
Waiver Termination Event, the Temporary Waiver Period shall immediately end
without the requirement of any demand, presentment, protest, notice or other
action of any kind, all of which Borrowers and the other Loan Parties each
waives, and the Agent and the Majority Specified Lenders shall be entitled to
exercise all rights and remedies available under the Loan Documents and/or
applicable law in respect of the Covered Default.
(b)    The occurrence of any of the following events or circumstances shall
constitute a termination event with respect to the Temporary Waiver (each, a
“Temporary Waiver Termination Event”):
(i)    the occurrence and continuation of (i) a Default under Section 8.01(a) of
the Credit Agreement or (ii) any Event of Default under the Credit Agreement
that is not a Covered Default;
(ii)    a breach by the Borrowers or any Loan Party of any provision of this
Agreement; provided that in the case of Section 5(a)(i) and (ii) of this
Agreement, such breach shall remain unremedied for a period of five Business
Days after written notice thereof from the Agent to any of the Borrowers; or
(iii)    any representation or warranty contained in this Agreement shall be
incorrect in any material respect as of the date hereof; provided that if any
such representation or warranty is qualified by or subject to a materiality
qualification, such representation or warranty shall be true and correct in all
respects.


3

--------------------------------------------------------------------------------





(c)    The Temporary Waiver is limited in nature and nothing contained herein is
intended, or shall be deemed or construed (i) to constitute a waiver of any
future Defaults or Events of Default (other than the Covered Default during the
Temporary Waiver Period) or compliance with any term or provision of the Loan
Documents (other than the Specified L/C Representations in respect of the L/C
Increase Request) or applicable law or (ii) to establish a custom or course of
dealing between the Loan Parties, on the one hand, and the Agent and/or any
Lender, on the other hand.
(d)    Immediately upon the Temporary Waiver Period ending in accordance with
its terms, the agreements set forth in Section 3(a) shall be void ab initio (it
being understood, for the avoidance of doubt, that this provision shall not
impair the effectiveness of any provisions of this Agreement including Section
4, which shall remain in full force and effect). In furtherance of the
foregoing, and notwithstanding the occurrence of the Temporary Waiver Effective
Date, each of the Loan Parties acknowledges and confirms that, subject to the
Temporary Waiver, all rights and remedies of the Agent and the Lenders under the
Loan Documents and applicable law with respect to the Borrowers or any other
Loan Party shall continue to be available to the Agent and the Lenders.
(e)    The parties hereto agree that the running of all statutes of limitation
and the doctrine of laches applicable to all claims or causes of action that the
Agent or any Lender may be entitled to take or bring in order to enforce its
rights and remedies against the Borrowers or any other Loan Party are, to the
fullest extent permitted by law, tolled and suspended during the Temporary
Waiver Period.
Section 4.    Covenants.
(a)    Notwithstanding the effectiveness of the Temporary Waiver, during the
period commencing on the Signing Date and ending on the last day of the
Temporary Waiver Period, each Loan Party shall comply with all obligations,
limitations, restrictions or prohibitions that would otherwise be effective or
applicable under the Credit Agreement or any of the other Loan Documents during
the continuance of any Default or Event of Default; provided that (i) the L/C
Increase Amount shall be permitted subject to the satisfaction of Section 7
hereof (including Section 7(b)) and (ii) solely in respect of Net Cash Proceeds
received from the Disposition in one or more transactions of all or a portion of
the business conducted by of Total E&S, Inc. and Blue Ribbon Technology, Inc.,
notwithstanding the default blocker in Section 2.05(b)(ii) of the Credit
Agreement, the Term Borrower shall not be required to offer to prepay the Term
Loans with such Net Cash Proceeds, (A) until the aggregate amount of the Net
Cash Proceeds derived from all Dispositions in any fiscal year of the Parent is
equal to or greater than $25,000,000 or (B) at the election of the Term Borrower
(as notified by the Term Borrower to the Agent on or prior to the date on which
a notice of prepayment shall be required to be delivered to the Agent pursuant
to Section 2.05(b)(v) of the Credit Agreement), to the extent a Loan Party or a
Restricted Subsidiary reinvests all or any portion of such Net Cash Proceeds in
operating assets (other than current assets) within 365 days after the receipt
of such Net Cash Proceeds (or, if such Loan Party or Restricted Subsidiary shall
have entered into a legally binding commitment within such 365-day period to so
apply such Net Cash Proceeds, within 180 days following such 365-day period);
provided that if such Net Cash Proceeds shall have not been so reinvested within
the applicable period, the Term Borrower shall immediately offer to prepay the
Term Loans in an aggregate amount equal to such Net Cash Proceeds.


4

--------------------------------------------------------------------------------





(b)    Notwithstanding any other provision of the Credit Agreement, during the
period commencing on the Signing Date and ending on the last day of the
Temporary Waiver Period, without the express written consent of the Majority
Specified Lenders, each Loan Party shall not and shall cause each Restricted
Subsidiary not to:
(i)    engage in any asset sales outside the ordinary course of business
pursuant to Section 7.05(g) of the Credit Agreement, except to the extent
consideration therefor is in cash and for fair market value; or
(ii)    pay or set aside funds for the purpose of making any payments to or on
behalf of Nabors (including, without limitation, in respect of any debt owed to
Nabors, any payments of principal, interest, fees or expenses).
(c)    The Borrowers shall pay all fees and expenses incurred by the Agent
(including the fees and expenses of Davis Polk & Wardwell LLP (“Davis Polk”),
FTI Consulting, Inc. (“FTI”), Moelis & Company (“Moelis”) and one local counsel
in each jurisdiction in which Collateral is located or Loan Parties are
organized) in connection with the Credit Agreement, this Agreement and any other
instruments or documents being executed and delivered in connection herewith and
the transactions contemplated hereby, including any restructuring, in each case
as provided in Section 10.04(a) of the Credit Agreement. Amounts from the
Retainers (as defined below) shall be applied by Davis Polk, FTI and Moelis, as
applicable, in respect of the accrued fees and expenses of such professionals in
accordance with the terms of their respective engagement agreements. The
Borrowers shall, within two Business Days of receipt of an invoice therefor,
promptly pay directly to Davis Polk an additional retainer amount (an “Ongoing
Retainer”) in the amount of such fees and expenses paid from Davis Polk’s
Retainer during the period of the applicable invoice.
(d)    Within ten Business Days after the date hereof, the Borrowers shall have
delivered updated (i) Schedules 1.01(c) (Mortgaged Property), 1.01(d) (Mortgaged
Property Support Documents), 1.01(e) (Excluded Subsidiaries), 5.06 (Litigation),
5.13 (Subsidiaries; Other Equity Investments; Loan Parties; Restricted and
Unrestricted Subsidiaries) and 6.12 (Guarantors) to the Credit Agreement and
(ii) Schedules to the Security Agreements, in each case, certified by a
Responsible Officer to be complete and accurate as of the date thereof and
substantially in the form previously delivered to the Agent under the Credit
Agreement.
Section 5.    Information and Financial Data; Access to Properties and
Inspections.
(a)    Each Loan Party agrees (i) to provide the Agent and its representatives
with reasonable access to inspect such Loan Party’s financial records and
properties pursuant to Section 6.10 of the Credit Agreement but without the
limitations on the frequency of visits contained therein, provided that such
visits shall be during normal business hours and (ii) promptly to provide such
customary financial and other information regarding the Loan Parties and their
respective businesses and operations that the Agent or its advisors may
reasonably request to the extent (w) such information is readily available to a
Loan Party, (x) such information is not subject to attorney/client privilege,
(y) such information does not constitute trade secrets and (z) the provision of
such information is not prohibited by law or by the legally binding
confidentiality obligations of any Loan Party to a third party (other than
another Loan Party); provided that the Borrowers shall use commercially
reasonable efforts to obtain the consent of any such third party to provide such
information to the Agent or its advisors on a confidential basis and use
commercially reasonable


5

--------------------------------------------------------------------------------





efforts to communicate, to the extent permitted, the applicable information in a
way that would not risk waiver of such privilege or violate the applicable
obligation.
Section 6.    Representations and Warranties.
(a)    Each of the Loan Parties hereby represents and warrants to the Agent and
the Consenting Lenders that as of the date hereof:
(i)    the execution, delivery and performance of this Agreement by each of the
Loan Parties has been duly authorized by all necessary corporate or other
organizational action, and do not (a) contravene the terms of any of the Loan
Parties’ Organization Documents; (b) conflict with or result in any breach or
contravention of, or require any payment to be made under (i) any material
Contractual Obligation to which each of the Loan Parties is a party or affecting
each of the Loan Parties or the properties of each of the Loan Parties or any of
its Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which each of the Loan Parties
or its property is subject; (c) violate any Law to which each of the Loan
Parties or its property is subject; or (d) result in the creation of any Lien on
any property of Parent or any Restricted Subsidiary;
(ii)    no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, each of the Loan Parties of this Agreement, other
than those obtained prior to the Temporary Waiver Effective Date or being
obtained in connection herewith;
(iii)    each of the representations and warranties made by any Loan Party set
forth in Article V of the Credit Agreement (other than in Sections 5.05(d) and
5.18) or in any other Loan Document (giving effect to the updated schedules to
be provided pursuant to Section 4(d) hereof) is true and correct in all material
respects as of the date hereof with the same effect as though made on and as of
the date hereof, except to the extent such representations and warranties
expressly relate to earlier dates, in which case they shall be true and correct
in all material respects as of such earlier date; and
(iv)     no Default or Event of Default has occurred and is continuing other
than the Covered Default.
Section 7.    Conditions to Effectiveness of this Agreement.
(a)    This Agreement (other than in respect of the L/C Increase Amount) shall
become effective (the date of such effectiveness being referred to herein as the
“Temporary Waiver Effective Date”) upon satisfaction or waiver of each of the
following conditions:
(i)    execution and delivery of this Agreement by the Agent, the Majority
Specified Lenders and the Loan Parties and, in each case, delivered to the
Agent;


6

--------------------------------------------------------------------------------





(ii)    receipt by the Agent of a notice (conditioned only the occurrence of the
Temporary Waiver Effective Date, which condition shall be satisfied upon the
effectiveness this Agreement) from the Parent to permanently reduce the
Revolving Credit Commitments by $100,000,000 from $400,000,000 to $300,000,000
in accordance with Section 2.06(a) of the Credit Agreement and such permanent
reduction shall be immediately effective after the effectiveness of this
Agreement; and
(iii)    receipt by each of Davis Polk, FTI and Moelis of an advance retainer in
respect of their fees and expenses allowed pursuant to Section 4(d) hereof in an
amount equal to USD $150,000 payable to each of FTI and Moelis and USD $300,000
payable to Davis Polk (the aggregate amount of which retainers payable to all of
them collectively shall not exceed USD $600,000), in cash (each, an “Initial
Retainer” and collectively together with the Ongoing Retainer, the “Retainers”).
(b)    The waiver in respect of the L/C Increase Amount under this Agreement
shall become effective upon satisfaction or waiver of each of the following
conditions:
(i)    the occurrence of the Temporary Waiver Effective Date;
(ii)    other than the deemed making of the Specified L/C Representations, all
other conditions precedent in Section 4.02 of the Credit Agreement shall have
been satisfied or waived; and
(iii)    execution and delivery of this Agreement by the Required Lenders and
the Required Revolving Lenders and, in each case, delivered to the Agent.
Section 8.    Notice of Default.
The Borrowers shall provide notice to the Agent, as soon as possible but in any
event within two Business Days of obtaining knowledge of the occurrence any
Temporary Waiver Termination Event, which notice shall state that such event
occurred and set forth, in reasonable detail, the facts and circumstances that
gave rise to such event. Such notice shall be delivered by electronic mail to:
Agency Management Services
Bank of America, N.A.
Bank of America Plaza
901 Main Street
Mail Code: TX1-492-14-19
Dallas, TX 75202-3714
Attn: Maurice Washington, VP, Agency Management Officer III
(maurice.washington@baml.com)


With copies to:


Davis Polk & Wardwell LLP
450 Lexington Avenue



7

--------------------------------------------------------------------------------





New York, NY 10017
Attn:     Jinsoo Kim (jinsoo.kim@davispolk.com),
    
All notices given in accordance with the provisions of this Section 8 shall be
deemed to have been given on the date of receipt.
Section 9.    Effect Upon Credit Agreement; Ratification of Liability; No
Waiver; Etc.
(a)    From and after the date hereof, (i) the term “Agreement” in the Credit
Agreement, and all references to the Credit Agreement in any Loan Document,
shall mean the Credit Agreement, as interpreted in accordance with the terms of
this Agreement, and (ii) the term “Loan Documents” in the Credit Agreement and
the other Loan Documents shall include, without limitation, this Agreement and
any agreements, instruments and other documents executed and/or delivered in
connection herewith.
(b)    Each of the Loan Parties hereby ratifies and reaffirms as of the date of
this Agreement all of its obligations under each Loan Documents to which it is a
party in respect of payment, performance, indemnification or otherwise
including, without limitation, guarantees of such obligations, and hereby
ratifies and reaffirms its grant of liens on or security interests in their
properties pursuant to such Loan Documents as security for the Obligations under
or with respect to the Credit Agreement and confirms and agrees that such liens
and security interests secure all of the Obligations, including any additional
Obligations hereafter arising or incurred pursuant to or in connection with this
Agreement, the Credit Agreement or any other Loan Document.
(c)    Except as expressly provided herein, nothing in this Agreement is
intended or shall be deemed or construed to in any way waive, alter or impair
the obligations or any of the rights or remedies of the Agent or the Lenders
under the Loan Documents or applicable law. All terms and provisions of the Loan
Documents remain in full force and effect, except to the extent expressly
modified by this Agreement. Each of the Loan Parties acknowledges that the Agent
and the Consenting Lenders have made no representations as to what actions, if
any, they will take after the Temporary Waiver Period, and the Agent and each
Consenting Lender hereby specifically reserves any and all rights, remedies, and
claims it has (after giving effect hereto) with respect to the Events of Default
and each other Default that may occur.
Section 10.    Release.
In consideration of, among other things, the waiver, amendments and other
agreements provided for herein, each Borrower and each other Loan Party (on its
own behalf and on behalf of its respective Subsidiaries) forever waives,
releases and discharges any and all claims (including, without limitation,
cross-claims, counterclaims, rights of setoff and recoupment), causes of action,
demands, suits, costs, expenses and damages that it now has or hereafter may
have, of whatsoever nature and kind, whether known or unknown, whether now
existing or hereafter arising, whether arising at law or in equity, against the
Agent and/or any Lender (in their respective capacities as such) and any of
their respective subsidiaries and affiliates, and each of their respective
successors, assigns, officers, directors, employees, agents, attorneys and other
advisors or representatives (collectively, the “Released Parties”); provided
that in each case such claim is based in whole or in part on facts, events or
conditions, whether known or unknown, existing on or prior to the date


8

--------------------------------------------------------------------------------





hereof and which arise out of or are related to the Credit Agreement or the
Credit Agreement as amended by this Agreement, the other Loan Documents, the
Obligations or the Collateral; provided further that nothing herein will
constitute a release or discharge of any claims or causes of action based on
acts or omissions constituting gross negligence or willful misconduct of such
applicable Released Party as determined by final order of a court of competent
jurisdiction (collectively, the “Released Claims”). The Borrowers and other Loan
Parties further agree to refrain from commencing, instituting or prosecuting, or
supporting any Person that commences, institutes, or prosecutes, any lawsuit,
action or other proceeding against any and all Released Parties with respect to
any and all Released Claims.
Section 11.    Successors and Assigns.
This Agreement shall be binding upon and inure to the benefit of each Party
hereto and their respective successors and assigns. During the period commencing
on the Signing Date and ending on the last day of the Temporary Waiver Period,
no Consenting Lender shall transfer or assign its rights under the Credit
Agreement or this Agreement absent the written agreement of the transferee or
assignee to be bound by the terms of this Agreement, but no Consenting Lender
shall be further limited in its transfer or assignment rights other than as
provided in the Credit Agreement.
Section 12.    No Third-Party Beneficiaries.
No Person other than Borrowers, the other Loan Parties, the Agent and the
Lenders, and in the case of Section 10 hereof, the Released Parties, shall have
any rights hereunder or be entitled to rely on this Agreement and all
third-party beneficiary rights (other than the rights of the Released Parties
under Section 10 hereof) are hereby expressly disclaimed.
Section 13.    Severability.
The invalidity, illegality or unenforceability of any provision in or obligation
under this Agreement in any jurisdiction shall not affect or impair the
validity, legality or enforceability of the remaining provisions or obligations
under this Agreement or of such provision or obligation in any other
jurisdiction.
Section 14.    Governing Law, Jurisdiction; Waiver of Jury Trial.
Sections 10.14 and 10.15 of the Credit Agreement apply to this Agreement,
mutatis mutandis.
Section 15.    Amendments.
The provisions of this Agreement, including the provisions of this sentence, may
not be amended, modified or supplemented, and waivers or consents to departures
from the provisions hereof may not be given, without the express prior written
consent of the Loan Parties, the Agent and the Majority Specified Lenders.
Section 16.    Time of Essence.
Time is of the essence in the performance of each of the obligations of the
Borrowers and the other Loan Parties hereunder and with respect to all
conditions to be satisfied by such parties.


9

--------------------------------------------------------------------------------





Section 17.    Good Faith Cooperation; Further Assurances.
Each of the Loan Parties hereby agrees to execute and deliver from time to time
such other documents and take such other actions as may be reasonably necessary
in order to effectuate the terms hereof. The Parties shall cooperate with each
other and with their respective counsel in good faith in connection with any
steps required to be taken as part of their respective obligations under this
Agreement.
Section 18.    Prior Negotiations; Entire Agreement.
This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement of the Parties with respect to the subject matter hereof, and
supersedes all other prior negotiations, understandings or agreements with
respect to the subject matter hereof.
Section 19.    Interpretation.
This Agreement is the product of negotiations of the Parties and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof.
Section 20.    Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which taken together shall constitute one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Agreement by facsimile transmission or by electronic mail (e.g. “.pdf” or
“.tif”) shall be effective as delivery of an original executed counterpart of
this Agreement.
Section 21.    Section Titles.
The section and subsection titles contained in this Agreement are included for
convenience only, shall be without substantive meaning or content of any kind
whatsoever, and are not a part of the agreement between the Loan Parties, on the
one hand, and Agent and the Consenting Lenders, on the other hand. Any reference
in this Agreement to any “Section” refers, unless the context otherwise
indicates, to a section of this Agreement
Section 22.    Notice of Covered Default. This Agreement and the matters set
forth herein shall constitute written notice of the Covered Default for purposes
of satisfaction of any disclosure requirement in the Credit Agreement, any
Compliance Certificate or any other Loan Document requiring that the Loan
Parties give notice of, certify as to the absence of, or otherwise disclose in
writing the occurrence and/or continuance of any Default or Event of Default and
the failure of any Loan Party prior to, on or after the date hereof to deliver
any such notice, certification or other disclosure shall not constitute a
Default or Event of Default under the Credit Agreement. The Borrowers (along
with their advisors) are in ongoing discussions with the Lenders and their
advisors regarding the Covered Default and a long-term solution.
[signature pages follow]


10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
 
 
C&J ENERGY PRODUCTION SERVICES-CANADA LTD. (formerly Nabors Production Services
Ltd.)
 
 
C&J ENERGY SERVICES LTD.
 
 
C&J ENERGY SERVICES, INC.
 
 
C&J SPEC-RENT SERVICES, INC.
 
 
C&J WELL SERVICES, INC. (formerly Nabors Completion & Production Services Co.)
CJ HOLDING CO.
 
 
 
 
 
By: /s/ Randall C. McMullen, Jr.
 
 
Name: Randall C. McMullen, Jr.
 
 
Title: Chief Executive Officer, President and Chief Financial Officer
 
 
 
 
 
BLUE RIBBON TECHNOLOGY, INC
 
 
C&J VLC, LLC
 
 
KVS TRANSPORTATION, INC.
 
 
MOBILE DATA TECHNOLOGIES LTD.
 
 
TOTAL E&S, INC.
 
 
 
 
 
By: /s/ Randall C. McMullen, Jr.
 
 
Name: Randall C. McMullen, Jr.
 
 
Title: Chief Executive Officer, President and Chief Financial Officer
 
 
 
 
 
ESP COMPLETION TECHNOLOGIES LLC
 
 
TELLUS OILFIELD INC.
 
 
TIGER CASED HOLE SERVICES, INC.
 
 
 
 
 
By: /s/ Randall C. McMullen, Jr.
 
 
Name: Randall C. McMullen, Jr.
 
 
Title: Chief Financial Officer





[Signature Page to Temporary Limited Waiver Agreement]

--------------------------------------------------------------------------------





 
 
C&J CORPORATE SERVICES (BERMUDA) LTD.
 
 
 
 
 
By: /s/ Randall C. McMullen, Jr.
 
 
Name: Randall C. McMullen, Jr.
 
 
Title: Director
 
 
 
 
 
CJ LUX HOLDINGS S.À R.L.
 
 
PENNY GLOBAL HOLDINGS S.A R.L
 
 
PENNY GLOBAL LEASING S.A R.L
 
 
PENNY LUXEMBOURGE FINANCING S.A R.L.
 
 
PENNY TECHNOLOGIES S.A R.L.
 
 
 
 
 
By: /s/ Danielle Hunter
 
 
Name: Danielle Hunter
 
 
Title: Type A Manager
 
 
 
 
 
COPPER IRELAND FINANCING I LTD.
 
 
COPPER IRELAND AND FINANCING II LTD.
 
 
 
 
 
By: /s/ Danielle Hunter
 
 
Name: Danielle Hunter
 
 
Title: Director
 
 
 
 
 
C&J INTERNATIONAL B.V.
 
 
 
 
 
By: /s/ Danielle Hunter
 
 
Name: Danielle Hunter
 
 
Title: Managing Director A
 
 
 
 
 
C&J INTERNATIONAL MIDDLE EAST FZCO
 
 
 
 
 
By: /s/ Angus Fraser
 
 
Name: Angus Fraser
 
 
Title: General Manager
 
 
 



[Signature Page to Temporary Limited Waiver Agreement]

--------------------------------------------------------------------------------





 
 
BANK OF AMERICA, N.A., as Agent
 
 
 
 
 
By: /s/ Maurice Washington
 
 
Name: Maurice Washington
 
 
Title: Vice President





[Signature Page to Temporary Limited Waiver Agreement]